Citation Nr: 1047171	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 2010 and August 2010, the Board 
remanded the case to the agency of original jurisdiction (AOJ) 
for additional development, and it now returns to the Board for 
appellate review. 

In his June 2009 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge.  In September 
2009, the Veteran withdrew his request.  As no further 
communication from the Veteran has been received with regard to a 
hearing, the Board considers his request for a hearing to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Bilateral hearing loss was not present in service or shown to 
be causally or etiologically related to the Veteran's military 
service nor may it be presumed to be related to such service.

2. Tinnitus was not present in service or shown to be causally or 
etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
March 2010 and August 2010.  The Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of both 
remands was to achieve further development of the claim, namely 
to schedule a VA examination.  Additionally, the August 2010 
remand requested that the most recent VA treatment records be 
obtained.  A review of the post-remand record shows that VA 
examinations were performed in March 2010 and September 2010 and 
that VA treatment records through September 2010 are in the 
claims file.  Therefore, the Board determines that the RO/AMC 
substantially complied with the Board's orders in the March 2010 
and August 2010 remands, and that the Board may now proceed with 
adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claims and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was provided 
with a VCAA notification letter in March 2006, prior to the 
initial unfavorable AOJ decision issued in June 2006.  This 
letter related to the bilateral hearing loss claim only.  An 
additional letter was sent in March 2007 that was relevant to 
both claims.

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
bilateral hearing loss claim and his and VA's obligations in 
providing such evidence for consideration.  The March 2007 letter 
supplied this same information for both the bilateral hearing 
loss and tinnitus claims. 

The Board acknowledges the defective timing of the March 2007 
notice, but finds that no prejudice to the Veteran has resulted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced thereby).  As a matter of law, 
providing the veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from any 
deficiency in notice content or the lack of notice prior to an 
initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328, 
1328 (Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (SSOC) constitute "readjudication decisions" 
that comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield, 499 F.3d.  In the present 
case, subsequent to the March 2007 letter, the Veteran was issued 
two SSOCs.  Therefore, any deficiency of timing of VCAA notice in 
this case was rectified by subsequent adjudication. 

With regard to the notice requirements under Dingess/Hartman, 
only the March 2007 letter provided notice as to disability 
ratings and effective dates.  However, as the Board herein 
concludes that the preponderance of the evidence is against the 
veteran's service connection claims, all questions as to the 
assignment of disability ratings and effective dates are rendered 
moot.  

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's VA medical records, private treatment 
records, and the reports of March 2010 and September 2010 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The Veteran has not 
identified additional, relevant treatment records VA needs to 
obtain for an equitable adjudication of the claims.

The Board observes that the Veteran's service treatment records 
were reported to have been destroyed in the 1973 fire at the St. 
Louis records repository.  The Board acknowledges that, in cases 
where VA is unable to obtain some or all of the Veteran's service 
treatment records, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  
The Veteran was advised that his service treatment records were 
unavailable and asked to complete a request to reconstruct his 
records for the National Archives.  The Veteran complied with 
this request, but no additional records related to service were 
obtained.  The Board acknowledges the Veteran's arguments that 
the fact that these records were in the government's possession 
at the time of the loss constitutes reasonable doubt that should 
result in a grant of his claims.  However, as VA concedes the 
Veteran's description of noise exposure in service, the lack of 
his actual service records is not detrimental to his claims.  
Thus, the Board finds that further efforts to identify and locate 
possible copies of the Veteran's service treatment records would 
only serve to unnecessarily delay the Board's decision with no 
benefit to the Veteran.  See Bernard at 394; see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

With regard to the VA examinations, once VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board observes that the March 2010 and 
September 2010 VA examinations were performed by the same VA 
examiner and that she reported review of the claims file both 
times.  In the reports, the examiner noted relevant documents in 
post-service treatment evidence, documented the Veteran's 
subjective complaints and medical history, and examined the 
Veteran.  However, as noted in the Board's August 2010 remand, 
statements the examiner made in the March 2010 examination report 
with regard to the Veteran's medical history and records in the 
claims file were patently incorrect.  It was for this reason, as 
well as her incomplete documentation of the Veteran's reported 
noise exposure, that the Board remanded the claim.  Therefore, 
the Board determines that the March 2010 VA examination was 
inadequate. 

However, the examiner, in her September 2010 report, remedies the 
deficiencies of her March 2010 report, and offers an opinion with 
a detailed rationale based on the evidence of record.  There is 
nothing to suggest that the examiner's September 2010 opinion is 
not sufficiently based in the facts of the case or that an 
arbitrary conclusion was reached.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including organic 
diseases of the nervous system, to a degree of 10 percent within 
one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran contends that his current bilateral hearing loss and 
tinnitus are a result of noise exposure from gun fire during 
basic training.  Thus, he claims that service connection is 
warranted for his bilateral hearing loss and tinnitus.

The Board observes that the Veteran has reported acoustic trauma 
during basic training.  As indicated above, the Veteran's service 
treatment records are not available; however, he is competent to 
describe the nature and extent of his in-service noise exposure.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

During the appeal period, the Veteran underwent VA audiological 
examinations on two occasions.  In March 2010, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
85
95
LEFT
15
25
60
95
100

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.  The 
examiner provided no diagnosis.

At the September 2010 VA examination, pure tone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
85
90
LEFT
15
25
65
85
95
 
Speech audiometry revealed speech recognition of 90 percent in 
the right ear and 90 percent in the left ear.  The examiner 
diagnosed bilateral sensorineural hearing loss.  

Based on the documented pure tone thresholds, the Board finds 
that the contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Also, 
tinnitus is readily observable by laypersons and does not require 
medical expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the two VA examinations.  As a 
result, the Board finds that the Veteran has a current diagnosis 
of tinnitus.  

Nevertheless, the Board finds that the competent and probative 
evidence is against a relationship between the Veteran's claimed 
in-service noise exposure and his current disabilities of hearing 
loss and tinnitus.  The Board first considered whether service 
connection is warranted for bilateral hearing loss on a 
presumptive basis.  There is no competent evidence showing that 
the Veteran manifested a sensorineural hearing loss to a degree 
of 10 percent or more within one year following his service 
discharge in February 1953.  The Veteran is competent to report 
that he experiences hearing loss, but he is not competent to 
quantify the extent of hearing loss in terms of Hertz.  As such, 
presumptive service connection is not warranted for the Veteran's 
hearing loss disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. 

With respect to service connection on a direct basis, the Board 
again notes that the only sufficient opinion of record is the 
September 2010 VA opinion.  The examiner indicated that the 
current level of hearing loss does not reflect a pattern of 
hearing loss caused by noise exposure or acoustic trauma.  
Additionally, she stated that there was no date of onset for the 
hearing loss supplied by the Veteran and that the first post-
service audiological test of record was dated in 2003.  As for 
the tinnitus, the examiner observed that there was conflicting 
information provided by the Veteran at the current examination 
when compared with the March 2010 VA examination, and the VA 
audiology assessment in 2008.  Moreover, the examiner stated that 
the Veteran's main duty during service as security transporting 
people by automobile did not involve excessive noise exposure.  
Further, she noted that the Veteran did not report hearing 
difficulty when applying for benefits in 1995.  For these 
reasons, the examiner concluded that the Veteran's hearing loss 
and tinnitus are less likely than not caused by or related to in-
service noise exposure or any other military related event.

Furthermore, the Veteran did not complain of any hearing loss or 
tinnitus until November 2002, almost 50 years after separation 
from service.  The Board also notes that the Veteran had filed a 
claim for service connection in March 1995, but did not mention 
any hearing difficulty.  Further, a May 2003 VA treatment record 
states that the Veteran indicated having gradual hearing loss for 
more than 20 years, which is still 30 years after discharge.  The 
lapse in time between service and the first complaints and 
diagnoses weighs against the Veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection claim 
the passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  The Board sees 
the November 2005 letter from Dr. SK, who states that the Veteran 
had a history of partial hearing loss and a many year history of 
tinnitus; however, the vagueness of this statement renders it not 
probative of the onset of the Veteran's hearing disabilities.

Therefore, the only competent and probative opinion of record is 
against finding a relationship between the Veteran's hearing 
difficulties and his military service.  The Board has 
contemplated the Veteran's and other lay statements in support of 
his claim.  The Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., perceived hearing impairment.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, 
other lay persons can report circumstances suggesting loss of 
hearing, such as having to repeat things said to the Veteran.  
However, this evidence is not competent evidence as to the 
appropriate diagnosis for this impairment or to the etiology of 
the disorder.  See Espiritu at 494.  Thus, the Veteran may speak 
to his perceived symptomatology, but he is not competent to offer 
evidence as to the cause of those symptoms.  
In addition, the Board notes that the Veteran has attested to 
complaints of tinnitus and dizziness at service separation, which 
would not be documented in the record as the Veteran's service 
treatment records are unavailable.  The Board observes that the 
Veteran is competent to state that he made these complaints; 
however, as observed by the VA examiner, the Veteran has 
inconsistently reported his tinnitus symptomatology in the 
record.  Specifically, in April 2008, he stated the tinnitus was 
periodic and in March 2010, the tinnitus was stated to be 
intermittent, whereas at the September 2010 VA examination, the 
Veteran reported constant tinnitus since service.  Moreover, the 
Board observes that in a November 2002 VA treatment record, the 
Veteran indicated that he had injured his back during service, 
but did not state the same for his hearing disorders, even though 
they were documented as current problems.  Hence, the Board 
affords no greater weight to the Veteran's assertions as to his 
reports of tinnitus in service than to any other statements made 
by the Veteran with regard to his history of hearing loss and 
tinnitus symptomatology.  Consequently, the Board finds that the 
competent and probative evidence is against a relationship 
between the bilateral hearing loss and tinnitus and the Veteran's 
military service.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent and probative 
evidence in favor of the Veteran's claims, the preponderance of 
the evidence is against service connection for bilateral hearing 
loss and tinnitus.  Therefore, the benefit of the doubt doctrine 
is not applicable in the instant appeal, and the service 
connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


